DETAILED ACTION

1.	The Office Action is in response to RCE filed on 04/27/2022.     

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114 4.
3.    	A request for continued examination under 37 CFR 1.114 was filed in this application. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant's submission filed on 04/27/2022 has been entered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 17178039 filed on 02/17/2021.
Priority #			 Filling Data			 Country
20163605.7			March 17, 2020		  EP


Status of Claims
5.	In the amendment 04/27/2022,   Independent claims 1, 13, 20 and dependent claims 7, 14 are amended; Claims 1-20 are pending.

Allowable Subject Matter
6. 	Claims 1-20  are allowed. 

REASONS FOR ALLOWANCE
7.	The following is an examiner’s statement of reasons for allowance: 
	1).	The amendment 04/27/2022 is according to previous interview discussion (04/22/2022) and it overcome the 103 rejection in the final rejection 03/16/2022.
	2).	As stated in the final rejection 03/16/2022, “control module …” in claim 1 corresponding to fig. 1, component 104 and paragraph 0031;   “first interface…” in claim 1 corresponding to a part between control module and a camera, in paragraph 0069”; “second interface…” in claim 1 corresponding to a part between control module and a camera, in paragraph 0069; “processing unit …” … in claim 1 corresponding to hardware component of a computer and paragraph 0025.
3).	For independent claim 1, the main reason for allowance in conjunction with all the other claim limitations is that the unique way to design a camera system in a vehicle by  having a serializer connected between ECU and camera via first connection and also between the  ECU and control module via a second connection; such unique design is allowable.

The prior arts (Rosario (US 20180143032) and in view of Tsukashima et al. (US 20190268574))  teaches all other features but the above differentiating one.  There is no evidence that any other prior art teaches the aforementioned limitations and it is not obvious to further modify the technique of Rosario and Tsukashima to achieve the same invention as claimed in the instant claim.
Claims 2-12 would be allowable because they depend on claim 1.
. 4)	Claim 13 is allowed with the similar reason as claim 1.
Claims 14-19 would be allowable because they depend on claim 13.


5)	Claim 20 is allowed with the similar reason as claim 1.

8.			 		Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Zaihan Jiang whose telephone number is (571) 272-1399.  The examiner can normally be reached on Monday – Thursday, 8:30 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000..


/ZAIHAN JIANG/Primary Examiner, Art Unit 2423